Exhibit 99.01 MacroSolve Announces Third Quarter and Year-To-Date 2013 Earnings Nine month net income improved 103% over prior period TULSA, OK—November 1, 2013 - MacroSolve, Inc. (OTCQB: MCVE) ("MacroSolve" or the "Company"),a leading provider of mobile technology intellectual property and app venture mentorship,today announced financial results for its third quarter ended September 30, 2013. Year-to-date 2013 results included: · Net income from continuing operations for the nine months ended September 30, 2013 increased $2,027,000, or 103%, over the same nine month period in 2012; and · Operating expenses for the first nine months of 2013 decreased by $2,422,000, an 82% decrease over the same period in 2012. Net revenues for the third quarter of 2013 decreased $398,000 or 71%, to $161,000 as compared to $559,000 in the third quarter of 2012. Similarly, for the nine month period ended September 30, 2013, revenues decreased $851,000 to $1,130,000 from $1,981,000 for the same period in 2012. A significant source of revenue comes from the Company’s enforcement of its ‘816’ patent. As anticipated, the third quarter revenues were impacted by the attention to the Markman Hearing held on September 26, 2013. As previously announced, the Company filed new suits against eleven potential infringers in September 2013. The net loss for the third quarter of 2013 was $(121,000) or $(0.00) per share, as compared to the third quarter 2012 net loss of $(480,000), or $(0.00) per share, a 75% decrease in net loss of $359,000.The net income for the nine months ended September 30, 2013 of $59,000 or $0.00 per share was $2,027,000 or 103% higher than the $(1,968,000) net loss of $(0.00) per share for the same period in 2012. The improvement was primarily due to the July 2012 sale of Illume Mobile and the elimination of its operating losses as well as corporate restructuring following the sale. The Company improved its use of cash in operations, with $175,000 cash provided by operating activities in the first nine months of 2013 as compared to ($1,044,000) cash used in operating activities over the same period in 2012. Cash on hand at September 30, 2013 was $758,000, an increase of $443,000 as compared to $315,000 on September 30, 2013. Operating expenses decreased 78% in the third quarter of 2013 to $169,000 from $757,000 in the same period of 2012. For the nine months ended September 30, 2013, operating expenses decreased $2,422,000, or 82%, from $2,951,000 in 2012 to $529,000 in 2013. “Although the third quarter results were not as robust as the three previous quarters, we were prepared for the reduction in patent licensing revenues and still returned impressive bottom line results when compared to 2012. By running a lean operation and preserving cash, our balance sheet remains strong with a surplus of working capital.” stated Kendall Carpenter, CFO. For further information, please see MacroSolve's full 3Q13 10-Q filing at www.sec.gov. About MacroSolve Founded in 1997, MacroSolve is heralded for its robust IP portfolio, while advancing throughout the mobile apps era by innovating key technologies that have laid the foundation for apps and next-gen developers. Today, MacroSolve is empowering a new era of mobile innovators seeking advisory and patent services and IP strength from a source of experience. For more information, visit www.macrosolve.com. Safe Harbor Statement This press release contains projections of future results and other forward-looking statements that involve a number of risks and uncertainties and are made pursuant to the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Important factors that may cause actual results and outcomes to differ materially from those contained in the projections and forward-looking statements included in this press release are described in our publicly filed reports. Factors that could cause these differences include, but are not limited to, the acceptance of our products, lack of revenue growth, failure to realize profitability, inability to raise capital and market conditions that negatively affect the market price of our common stock. The Company disclaims any responsibility to update any forward-looking statements. Contact: MacroSolve Contact info@macrosolve.com Financial Statements Follow 1 MACROSOLVE, INC. BALANCE SHEETS Unaudited For the Periods Ended: 9/30/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Investment in Endexx Corporation - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income - Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 188,644,731 and179,831,987 shares, at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2 MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) For the Three Months Ended For the Nine Months Ended For the Periods Ended September 30, 9/30/2013 9/30/2012 9/30/2013 9/30/2012 Net revenues $ Cost of revenues Gross profit Selling, general and administrative expense (Loss) Income from operations ) ) ) OTHER INCOME (EXPENSE): Interest income 25 53 Interest expense ) Total other expense ) NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) DISCONTINUED OPERATIONS Loss from operations of discontinued Illume Mobile operations - ) - ) NET INCOME (LOSS) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) COMPREHENSIVE (LOSS) $ ) $ ) $ ) ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ ) $ ) $ ) Income (loss) allocable to common stockholders $ ) $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net income (loss) from continuing operations per share $ ) $ ) $ $ ) Basic and diluted net loss from discontinued operations per share $ $ ) $ $ ) Basic and diluted net income (loss) per share $ ) $ ) $ $ ) 3 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 9/30/2013 9/30/2012 OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Loss on disposal of fixed assets Stock based compensation Changes in current assets and liabilities: Decrease in accounts receivable - trade Decrease in note receivable - Decrease in prepaid expenses and other Increase (decrease) in accounts payable - trade and accrued liabilities ) Increase in accrued debenture interest Increase in accrued shareholder loan interest - Increase accrued salary - note payable - (Decrease) increase in unearned income ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Cash received from sale of Illume Mobile - Investment in Endexx Corporation ) - Purchase of equipment ) ) Software development costs - ) Patent costs ) - Net cash (used in) investing activities ) FINANCING ACTIVITIES: Net proceeds from debenture financing - Reduction of accrued debenture interest - ) Common stock issued for accrued debenture interest - Proceeds from shareholder loans, including accrued interest - Repayment of shareholder loans, including accrued interest - ) Proceeds from sale of common stock - Shareholder loans converted to debentures - ) Repayment of bank line of credit - ) Repayments of notes payable ) - Net cash (used in) provided by financing activities ) NET INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the Nine Months ended September 30: Interest $
